Citation Nr: 0810010	
Decision Date: 03/26/08    Archive Date: 04/09/08

DOCKET NO.  06-28 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a disability manifested 
by pain and numbness of the right hip and leg.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




REMAND

The veteran had active military service from June 1975 to 
September 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from December 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

The veteran asserts that he has a disability manifested by 
right hip and right leg pain.  He states that he first 
suffered an injury to the area during basic military 
training.  The veteran believes the current disability is 
related to the in-service injury; thus, he contends that 
service connection is warranted.

A review of the veteran's service medical records does not 
reveal any information regarding the right hip or right leg.  
The records show that the veteran was treated for asthma and 
medically discharged as a result of that disability.  
Nevertheless, the veteran contends that he also injured his 
right hip and right leg.

In February 2008, the veteran testified at a hearing before 
the Board.  He stated that he participated in basic military 
training in Camp Pendleton, California.  While he was 
climbing a mountain during training, a fellow trainee fell 
down in front of him.  Several trainees were knocked down, 
including the veteran.  According to the veteran, he was 
taken for x-rays and he may have had a hairline fracture.  
The veteran stated that the injury improved somewhat after 
service, but it began to worsen approximately fifteen years 
ago.

During the hearing, the veteran identified a Dr. Casper in 
Oklahoma City, Oklahoma, as a private treatment provider.  
The veteran stated that Dr. Casper diagnosed the veteran with 
a pinched nerve in the low back.  According to the veteran, 
Dr. Casper stated that the right hip and right leg pain were 
secondary to the pinched nerve and that the disability could 
be related to the in-service injury.  Because the records 
from Dr. Casper have not been requested and associated with 
the claims file, a remand is necessary in order to attempt to 
obtain the potentially relevant medical evidence.

In addition to the record request, the veteran should be 
scheduled for a VA examination in order to address the nature 
of the veteran's disability affecting the right hip and right 
leg.  Although the service medical records are negative for 
any complaints or symptoms of right hip or right leg pain, 
including the training injury, the veteran is competent to 
report factual matters of which he had first hand knowledge, 
such as that injury.  See Washington v. Nicholson, 19 Vet. 
App. 362 (2005).  Thus, along with the examination, a medical 
opinion should be obtained that addresses whether the veteran 
has a disability manifested by right hip and right leg pain 
that is related to the stated in-service injury.  

An opinion is also necessary to address the possibility of 
post-service onset if a disability is found.  Records from 
the Southwest Medical Center of Oklahoma document that the 
veteran was involved in a motor vehicle accident in 
September 1991.  Treatment records and x-ray reports indicate 
injury to the spine, particularly the cervical spine, at that 
time.  Additionally, it was noted that the veteran's post-
service occupation entailed heavy lifting.  Finally, a record 
indicates that the veteran fell in approximately November 
2002 and injured his right side.  These aspects should be 
addressed in the opinion issued by the examiner.

During the hearing, the veteran stated that he believes that 
some of his service medical records may be missing.  However, 
because records from Camp Pendleton have already been 
obtained, there is no suggestion that the records are 
incomplete.  No further requests for service medical records 
are necessary.

The Board notes that several of the veteran's submissions 
were made by a service organization.  Yet, the claims file 
indicates that the veteran is unrepresented.  The veteran 
should be asked to clarify whether he wishes to have a 
representative for the claims process and, if so, to sign the 
applicable forms.

Accordingly, this case is REMANDED for the following actions:

1.  Give the veteran an opportunity to 
appoint a representative and to 
supplement the record on appeal.

2.  Request treatment records from Dr. 
Casper in Oklahoma City.  Obtain a 
release from the veteran as necessary.

3.  Schedule the veteran for a VA 
examination.  The entire claims file, to 
include a complete copy of this remand, 
should be made available to, and reviewed 
by, the examiners designated to examine 
the veteran.  All appropriate tests and 
studies should be performed and all 
clinical findings should be reported in 
detail.  The examiner should determine 
the current diagnosis, if any, of a 
disability pertaining to the veteran's 
complaints of right hip and right leg 
pain.  Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has such a 
current disability that is related to his 
period of military service, particularly 
his stated in-service training injury.  
The examiner should also indicate whether 
any such disability is more likely than 
not of post-service onset (September 1991 
motor vehicle accident, type of 
employment, and fall in approximately 
November 2002).  All opinions should be 
set forth in detail and explained in the 
context of the record.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

4.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issue on appeal.  If the 
benefit sought is not granted, furnish 
the veteran and any duly appointed 
representative with a supplemental 
statement of the case (SSOC) and afford 
them an opportunity to respond before the 
record is returned to the Board for 
further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

